Case: 17-11390   Date Filed: 07/17/2018   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11390
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cr-20584-MGC-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

YOEL DE MOYA LOZADA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 17, 2018)

Before WILSON, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-11390     Date Filed: 07/17/2018   Page: 2 of 8


      Yoel De Moya Lozada appeals his convictions after a jury trial for

conspiracy to defraud the United States, in violation of 18 U.S.C. § 371 (Count 1),

and conspiracy to encourage and induce an individual subject to removal to reside

unlawfully in the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I)

(Count 2). On appeal, Lozada argues that there was insufficient evidence to

convict him on Counts 1 and 2. He also argues that the district court erred in its

Count 2 jury instructions. After careful review of the parties’ briefs and the record,

we affirm.

                                          I.

                                         A.

      We review a challenge to the sufficiency of the evidence to support a

conviction de novo. United States v. Green, 818 F.3d 1258, 1274 (11th Cir. 2016).

We draw all reasonable inferences in favor of the jury’s verdict and view the

evidence in the light most favorable to the government. Id. Our inquiry is whether

a reasonable fact-finder could have determined that the evidence proved the

defendant’s guilt beyond a reasonable doubt. United States v. Calhoon, 97 F.3d
518, 523 (11th Cir. 1996).

      To obtain a conviction for conspiracy to defraud the United States in

violation of 18 U.S.C. § 371, the government must prove: “(1) an agreement

among two or more persons to achieve an unlawful objective; (2) knowing and


                                          2
              Case: 17-11390      Date Filed: 07/17/2018   Page: 3 of 8


voluntary participation in the agreement; and (3) an overt act by a conspirator in

furtherance of the agreement.” United States v. Gonzalez, 834 F.3d 1206, 1214

(11th Cir. 2016). Section 371 reaches any conspiracy undertaken for the purpose

of impairing, obstructing, or defeating the lawful function of any department of

government, even if the conspiracy did not cause any monetary loss to the

government. United States v. Puerto, 730 F.2d 627, 630 (11th Cir. 1984).

      A person commits conspiracy to encourage and induce an individual subject

to removal to reside unlawfully in the United States if he conspires to “encourage[]

or induce[] an [individual subject to removal] to come to, enter, or reside in the

United States, knowing or in reckless disregard of the fact that such coming to,

entry, or residence is or will be in violation of law.” 8 U.S.C. § 1324(a)(1)(A)(iv)–

(v)(I). We give a broad interpretation to the phrase “encouraging or inducing” in

this context, construing it to include the act of “helping” individuals subject to

removal come to, enter, or reside in the United States. United States v. Lopez, 590
F.3d 1238, 1249 (11th Cir. 2009).

      “The very nature of a conspiracy frequently requires that the existence of an

agreement be proved by inferences from the conduct of the alleged participants or

from circumstantial evidence of a scheme.” Gonzalez, 834 F.3d at 1214. The

government does not have to prove that the defendant knew every detail or

participated in every aspect of the conspiracy, only that the defendant knew of the


                                           3
               Case: 17-11390     Date Filed: 07/17/2018   Page: 4 of 8


essential nature of the conspiracy. Id. at 1215. The government can use proof of

surrounding circumstances, such as acts that the defendant engaged in which

furthered the conspiracy’s purpose, to demonstrate that the defendant joined the

conspiracy voluntarily. Id.

                                          B.

      The evidence presented at trial, considered in the light most favorable to the

government, supported Lozada’s convictions on both counts. The testimony of

Lozada’s co-conspirator, Yosandra Piedra Vasquez (Piedra), established that

Lozada and Piedra knowingly and willfully agreed to arrange fraudulent marriages

between Piedra and individuals subject to removal in order to obstruct the United

States Citizenship and Immigration Services (USCIS) in carrying out the

immigration laws of the United States. It further established that Piedra and

Lozada knowingly and willfully agreed to encourage and induce those individuals

to reside in the United States.

      Specifically, Piedra testified that she accepted Lozada’s offer to help him

arrange fraudulent marriages when he told her that he had entered into a fraudulent

marriage with his spouse, an individual subject to removal, to obtain immigration

papers for her. Lozada helped Piedra arrange four fraudulent marriages to

individuals subject to removal. Each marriage consisted of an up-front payment

and an additional payment if the individual subject to removal obtained a grant of


                                          4
               Case: 17-11390     Date Filed: 07/17/2018    Page: 5 of 8


permanent residency. For at least one of the marriages, Piedra’s marriage to

Gasper Maya Flores, Lozada staged a mock wedding ceremony and took pictures

that Flores could present to USCIS as evidence that the marriage was legitimate.

      Flores largely corroborated Piedra’s testimony. He testified that he paid

Lozada and Piedra for the fraudulent marriage because he wanted to stay in the

United States after Lozada approached him about his immigration status in a

grocery store. Lozada staged mock wedding celebration photos “to make it look

very real . . . so that if immigration ever asked for them, [they] could prove that all

of that had happened.” Lozada also told him that marrying Piedra would solve his

immigration problems and that the United States would grant him permanent

residency within three months. Lozada directed Flores to find an attorney to help

him file an application for residency. Finally, USCIS officer Natalie Diaz testified

that obtaining a grant of permanent residency based on a fraudulent marriage is

illegal in the United States.

      All of this evidence was sufficient to show that Lozada and Piedra

knowingly and willfully conspired to defraud the United States by arranging

fraudulent marriages for the purpose of interfering with and obstructing USCIS in

its administration of the immigration laws of the United States. The evidence was

also sufficient to demonstrate that Lozada and Piedra knowingly and willfully

conspired to encourage and induce individuals subject to removal to reside in the


                                           5
               Case: 17-11390      Date Filed: 07/17/2018     Page: 6 of 8


United States. Thus, there was sufficient evidence to support the jury’s guilty

verdict on Counts 1 and 2.

                                            II.

                                            A.

       We review de novo jury instructions properly challenged in the district court

“to determine whether the instructions misstated the law or misled the jury to the

prejudice of the objecting party.” United States v. Felts, 579 F.3d 1341, 1342

(11th Cir. 2009) (per curiam). We review for plain error jury instructions that are

challenged for the first time on appeal. Id. at 1343. However, where a party

invites error, we cannot review that error on appeal. United States v. Brannan, 562
F.3d 1300, 1306 (11th Cir. 2009).

       Under the plain-error standard, the defendant must demonstrate that (1) an

error occurred, (2) the error was plain, (3) the error affected substantial rights, and

(4) the error seriously affected the fairness, integrity, or public reputation of

judicial proceedings. United States v. Dortch, 696 F.3d 1104, 1112 (11th Cir.

2012). It is not reversible error if the district court’s failure to instruct the jury on

an essential element of the offense was harmless. United States v. Gutierrez, 745
F.3d 463, 471 (11th Cir. 2014). “The failure to instruct a jury on an essential

element of an offense is harmless when it is clear beyond a reasonable doubt that a

rational jury would have found the defendant guilty absent the error.” Id.


                                             6
              Case: 17-11390     Date Filed: 07/17/2018    Page: 7 of 8


                                          B.

      Lozada invited any error in the jury instructions on Count 2 by adopting the

government’s proposed instructions, submitting identical copies of those

instructions and requesting that they be given, and confirming at the jury

instruction conference that he had no objections to the instructions. Specifically,

when Lozada filed proposed instructions, he said that he “[did] not object to and

incorporate[d]” the government’s proposed instructions and that he “request[ed]

that they be given at trial.” Moreover, he submitted identical copies of the

instructions he now challenges on appeal. He also could have objected when the

instructions were given, but he did not do so.

      In any event, the district court did not plainly err because the jury’s guilty

verdict on Count 1 made clear beyond a reasonable doubt that the jury believed

there was testimony sufficient to convict Lozada on Count 2. In essence, because

no other testimony evidenced an agreement that could support a conspiracy

conviction, to find Lozada guilty of Count 1, the jury must have believed either:

(1) Piedra’s testimony that she and Lozada agreed to arrange fraudulent marriages

to help individuals subject to removal obtain a grant of permanent residency and

that they in fact arranged such marriages; or (2) Flores’s testimony that Lozada and

Piedra jointly arranged a fraudulent marriage that he could use to obtain a grant of

permanent residency and that they in fact arranged the marriage. Therefore, this


                                          7
              Case: 17-11390     Date Filed: 07/17/2018   Page: 8 of 8


evidence was sufficient to convict Lozada of Count 2—encouraging and inducing

an individual subject to removal to reside unlawfully in the United States.

      AFFIRMED.




                                         8